Case 2:18-cv-00069-DBH Document 30 Filed 02/11/21 Page 1 of 3      PageID #: 641




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


RYAN WELLER,                              )
                                          )
                         PLAINTIFF        )
                                          )
V.                                        )      CIVIL NO. 2:18-CV-69-DBH
                                          )
ANDREW M. SAUL, COMMISSIONER,             )
SOCIAL SECURITY ADMINISTRATION,           )
                                          )
                         DEFENDANT        )


                 ORDER ON MOTION FOR ATTORNEY FEES


      Local Rule 54.2 requires that an application for attorney fees in a Social

Security disability case “shall be filed within 30 days of the date of the

Commissioner of Social Security’s notice of award that establishes both that

there are past due benefits and the amount thereof.” This case explores once

again the consequence of failing to comply with that deadline. For earlier cases

see Weimer v. Commissioner, No. 2:13-cv-458-DBH, 2016 WL 1069948 (D. Me.

Mar. 18, 2016); Cordice v. Astrue, No. 1:09-cv-254-JAW, 2012 WL 243089 (D.

Me. Jan. 24, 2012); Reer v. Astrue, 2:08-cv-21, 2010 WL 2927255 (D. Me. July

20, 2010), R. & R. adopted, 2:08-cv-21-GZS, 2010 WL 3168266 (D. Me. Aug. 10,

2010); Richardson v. Astrue, No. 2:07-cv-62, 2010 WL 2927269 (D. Me. July 20,

2010), R. & R. adopted, No. 2:07-cv-62-DBH (ECF No. 28) (D. Me. Aug. 9, 2010).

      In this case, the Social Security Administration notified the plaintiff and

his lawyer by letter dated September 21, 2020, that his “past-due Social Security

benefits are $23,605.00,” and that it is withholding “$5,901.25 . . . to pay the
Case 2:18-cv-00069-DBH Document 30 Filed 02/11/21 Page 2 of 3                PageID #: 642




representative.” Status Notice at 6 (ECF No. 24-1). The plaintiff’s lawyer did not

file his application for fees until December 24, 2020, (ECF No. 24), well over 30

days later. He admits it was late. Id. at 1 n.1.

       But on December 26, 2020, the Social Security Administration sua sponte

issued a corrected Status Notice that “replaces our previous letter dated

September 21, 2020,” and states that the past-due amount is actually

$50,843.00. Notice of Award at 4 (ECF No. 27-1). The plaintiff’s lawyer then

withdrew his December 24 request for fees (ECF No. 26) and filed a “Corrected

Motion” on January 19, 2021 (ECF No. 27).                 Relying on a contingent fee

agreement that would entitle him to $12,710.75, he now seeks $10,000 in fees

(less than 25% of the past-due benefits), and agrees to remit to the plaintiff the

amount of an earlier EAJA award.1 The Social Security Administration argues

that the lawyer forfeited any right to the $5,901.25 that he should have requested

by October 21, 2020, and asks that it be subtracted from the $12,710.75 that

the contingent fee agreement would support. It says the plaintiff’s lawyer should

receive a net award of $6,809.50. It does not challenge the fees in any other way.

(ECF No. 28).

       The Social Security Administration has no economic interest in the

outcome of this dispute over fees, for the fees come from the plaintiff, not the

Administration. Nevertheless, I appreciate its advocacy and concern because

otherwise there is no one arguing on behalf of the plaintiff when the lawyer is




1In 2018, the plaintiff petitioned for and was awarded Equal Access to Justice Act fees. (ECF
Nos. 21, 22). The EAJA fees are not part of the present controversy.
                                                                                           2
Case 2:18-cv-00069-DBH Document 30 Filed 02/11/21 Page 3 of 3          PageID #: 643




seeking fees from the plaintiff.     See Weimer, 2016 WL 1069948, at *1 n.1;

Richardson, 2010 WL 2927269, at *2.

      I have not found any District of Maine decision that explains the reason

for the Social Security fee application deadline in Local Rule 54.2, and the parties

have cited none. It seems obvious, however, that the purpose is that of docket-

clearing and repose, so that these cases come to a prompt and definable end.

      In this case, if the Commissioner had not effectively re-opened the matter

by providing a new benefits calculation, the plaintiff’s lawyer would have little

basis to seek any fees after October 21, 2020, especially given the Court’s prior

warnings to the bar (at times to this very lawyer) about the deadline. Marion M.

v. Soc. Sec. Admin. Comm’r, 1:18-cv-490-LEW, 2019 U.S. Dist. LEXIS 190639

(D. Me. Nov. 4, 2019); Reer, 2010 WL 2927255; Richardson, 2010 WL 2927269.

But here the Commissioner did reopen the matter, and so nothing is gained by

forfeiting part of the lawyer’s fee. Indeed (and ironically), if the lawyer had timely

filed his request for fees in the first place, this court would have exactly the

piecemeal litigation over fees that Weimer said the Rule should avoid.

      I therefore OVERRULE the Commissioner’s objection and AWARD the

requested fee of $10,000. The parties shall prepare and present to the Clerk the

text of such an award, including the lawyer’s obligation to repay the plaintiff the

earlier EAJA award.

      SO ORDERED.

      DATED THIS 11TH DAY OF FEBRUARY, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
                                                                                    3
